Filed pursuant to Rule 424(b)(3) File No. 333-119338 October 12, 2007 SUPPLEMENT DATED OCTOBER 12, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND SEPTEMBER PERFORMANCE UPDATE FUND SEPTEMBER 2007 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 8.78% 7.06% $68.8M $1,244.714 Grant Park Futures Fund Class B Units 8.70% 6.38% $363.6M $1,087.628 TRADING ADVISORS SEPTEMBER 2007 YTD % of Fund Rabar Market Research (Div) 12.15% 12.90% 19% EMC Capital Management (Classic) 10.52% 6.05% 20% Eckhardt Trading (Higher Leveraged) 13.12% 20.29% 9% Graham Capital Management (GDP) 3.28% 6.70% 9% Winton Capital Management (Div)* 6.27% 4.06% 22% Saxon Investment Corp (Div)** – -4.76% – Welton Investment Corp (Gl Dir Port) 8.84% 1.72% 18% ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES *Year to date performance of 1.90% through 5/31/2007.Effective 6/1/2007 the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to the Dearborn Select Master Fund SPC – Winton Segregated Portfolio – Class GP. **Performance through 5/31/2007 The release of the U.S. non-farm payrolls number sent the U.S. dollar lower against most of its foreign counterparts, resulting in gains for the currency sector. Analysts had estimated that the economy had grown by 110,000 jobs during August but the report showed that 4,000 jobs had actually been lost and that previously released July and June jobs data had been downwardly revised. The news prompted the U.S. Federal Reserve Bank to lower the federal funds rate by 50 basis points, putting further pressure on the dollar, which established all-time lows against the euro and reached parity with the Canadian dollar for the first time in 30 years. Positions in the soft/agricultural commodities sector were profitable as grain prices rallied throughout the month. Wheat markets provided the bulk of gains as strong demand from India and the Middle East combined with extremely dry conditions in Australian growing regions pushed prices higher. Soybean prices also gained after the USDA reported that the amount of acreage dedicated to soybean production would probably shrink over the next few years. The initial payrolls report and the subsequent rate cut by the Federal Reserve benefited long positions in the metals sector as gold prices traded above the $700 level for the first time in 16 months. The precious metal moved closer to the $750 range after the rate cut as investors, worried about the prospects of rising prices, purchased gold as a possible protection against longer term inflation. 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com Long positions in the energy sector gained ground as prices rallied during the month on strong demand from all directions.The Fed’s decision to cut rates pushed crude oil above $80 for the first time as traders speculated that the rate cut would stimulate the economy and lead to stronger demand. Gains also came from the stock index sector after the Hong Kong Hang Seng rallied on the news that China’s currency regulator had relaxed investment restrictions, allowing more Chinese citizens to invest in Hong Kong share markets. Lastly, long positions in the interest rate sector posted gains after the Federal Reserve’s aggressive rate cut sent prices for domestic fixed income instruments higher.Long positions in the Eurodollar contract posted the largest profits as prices at the short end of the yield curve gained the most ground. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED SEPTEMBER 30, 2007 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Trading Income (Loss): Realized Trading Income (Loss) 898,830 3,209,442 4,736,740 17,700,712 Change in Unrealized Income (Loss) 5,314,462 3,813,329 28,006,665 19,511,100 Brokerage Commissions (7,098 ) (131,627 ) (37,405 ) (676,222 ) Exchange, Clearing Fees and NFA charges (28,835 ) (319,977 ) (151,957 ) (1,649,654 ) Other Trading Costs (51,120 ) (315,555 ) (269,396 ) (1,631,056 ) Change in Accrued Commissions (934 ) 20,606 (4,919 ) 105,541 Net Trading Income (Loss) 6,125,305 6,276,218 32,279,728 33,360,421 Other Income: Interest, U.S. Obligations 96,459 961,334 508,331 4,951,156 Interest, Other 166,460 1,449,967 877,227 7,488,693 Total Income (Loss) 6,388,224 8,687,519 33,665,286 45,800,270 Expenses: Incentive Fees to Trading Managers 395,575 955,066 2,084,644 5,044,323 Administrative Fees 14,664 124,426 77,279 641,898 O&O Expenses 11,731 99,541 185,471 1,540,557 Brokerage Expenses 354,876 3,011,101 2,009,265 16,689,371 Illinois Replacement Tax Total Expenses 776,846 4,190,134 4,356,659 23,916,149 Net Income (Loss) 5,611,378 4,497,385 29,308,627 21,884,121 Statement of Changes in Net Asset Value Beginning Balance 62,962,638 58,161,220 332,862,412 324,091,775 Additions 971,430 15,098,029 4,063,489 47,452,112 Net Income (Loss) 5,611,378 4,497,386 29,308,627 21,884,121 Redemptions (707,612 ) (8,918,801 ) (2,640,099 ) (29,833,579 ) Balance at SEPTEMBER 30, 2007 68,837,834 68,837,834 363,594,429 363,594,429 Total Units Held at End of The Period 55,304.11620 334,300.31963 Net Asset Value Per Unit 1,244.714 1,087.628 Rate of Return 8.78 % 7.06 % 8.70 % 6.38 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
